DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 03/20/2020 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement filed 03/20/2020 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over O'Dea et al. (US 8428840 B2) in view of Sujan (US 20150345622 A1) and further in view of Janik (US 11333085 B2).
Regarding claims 1, 11 and 16, O'Dea (Figs. 1-2) discloses a method comprising: establishing values for a plurality of driveline controls of based on values of a plurality of driveline requests of the driveline controls respectively corresponding with a plurality of driveline actuators (method 100 interprets the acceleration and braking intent of the driver, takes into consideration certain special conditions (e.g., vehicle dynamic conditions), and generates one or more individual torque commands that are sent to individual wheels or corners of the vehicle. The individual torque commands may address certain chassis and powertrain functions like acceleration and braking, and may provide full-feature torque control (i.e., acceleration, braking, vehicle dynamics, etc.) on an individual wheel basis …; O'Dea at col 8, lines 51-59); and adjusting the plurality of driveline actuators based upon the values for the plurality of driveline controls (Such measures may include adjustments to steering, suspension, power distribution, power generation, braking, etc. Even though in this preferred embodiment unit 78 is called a TCS unit, other similar units and systems can be used including an anti-slip regulation (ASR); O'Dea at col 6, Lines 38-43). 
O'Dea does not explicitly teach wherein the values for the plurality of driveline controls are established based on values of a plurality of weights of a cost function, the plurality of weights respectively corresponding with the plurality of driveline requests. 
However, Sujan teaches or at least suggests wherein the values for the plurality of driveline controls are established based on values of a plurality of weights of a cost function, the plurality of weights respectively corresponding with the plurality of driveline requests (The weight sum score (e.g., Parameter 1 (weight percentage)+Parameter 2 (weight percentage) . . . +Parameter N (weight percentage)=100) may be based on user defined weight percentages or weighting aspects that may favor one parameter over another (e.g., reducing the number of gear shifts may be more important than available power, etc.). Further, by defining the appropriate cost function, the function may be optimized to, e.g., a minimum value or maximum value. In this regard, the cost function is optimized based on the determined powers (i.e., the operating parameter may only be optimized to a certain extent in order to overcome the vehicle losses and provide power to support vehicle acceleration—the determined engine output power; Sujan at [0073] and at least ¶ [0080]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified O'Dea to include the values for the plurality of driveline controls are established based on values of a plurality of weights of a cost function of the linear program, as taught by Sujan in order to optimize cost function based on the determined power.
Although Sujan teaches or at least suggests wherein the values for the plurality of driveline controls are established based on values of a plurality of weights of a cost function (Sujan at [0073] and at least ¶ [0080])).
O'Dea and Sujan do not explicitly teach a linear program. However, Janik teaches or at least suggests (a controller having a “Linear Algebra” (also referred to as herein as “Linear” and “Linear Programming”) computer program stored in a non-transitory computer readable medium, wherein the Linear Algebra; Janik at col 2, lines 13-17). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified O'Deaa and Sujan to include the linear program, as taught by Janik in order to provide power to handle high instantaneous torque requirements.

Regarding claim 2, O'Dea, Sujan as modified by Janik discloses the claimed invention substantially as explained above. Further, Sujan teaches or at least suggests wherein at least one of the values of the plurality of driveline requests is nullified by assigning arbitrary high values to one or more of a plurality of weights of the cost function (The weight sum score (e.g., Parameter 1 (weight percentage)+Parameter 2 (weight percentage) . . . +Parameter N (weight percentage)=100) may be based on user defined weight percentages or weighting aspects that may favor one parameter over another (e.g., reducing the number of gear shifts may be more important than available power, etc.). Further, by defining the appropriate cost function, the function may be optimized to, e.g., a minimum value or maximum value. In this regard, the cost function is optimized based on the determined powers (i.e., the operating parameter may only be optimized to a certain extent in order to overcome the vehicle losses and provide power to support vehicle acceleration—the determined engine output power; Sujan at [0073] and at least ¶ [0080]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified O'Dea and Janik to include the values for the plurality of driveline controls are established based on values of a plurality of weights of a cost function of the linear program, as taught by Sujan in order to optimize cost function based on the determined power.

Regarding claim 3 O'Dea, Sujan as modified by Janik discloses the claimed invention substantially as explained above. Further, Sujan teaches or at least suggests wherein values for one or more of the weights of the cost function are based on performance degradation of one or more of the driveline actuators (The weight sum score (e.g., Parameter 1 (weight percentage)+Parameter 2 (weight percentage) . . . +Parameter N (weight percentage)=100) may be based on user defined weight percentages or weighting aspects that may favor one parameter over another (e.g., reducing the number of gear shifts may be more important than available power, etc.). Further, by defining the appropriate cost function, the function may be optimized to, e.g., a minimum value or maximum value. In this regard, the cost function is optimized based on the determined powers (i.e., the operating parameter may only be optimized to a certain extent in order to overcome the vehicle losses and provide power to support vehicle acceleration—the determined engine output power; Sujan at [0073] and at least ¶ [0080]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified O'Dea to include the values for the plurality of driveline controls are established based on values of a plurality of weights of a cost function of the linear program, as taught by Sujan in order to optimize cost function based on the determined power.

Regarding claim 4, O'Dea, Sujan as modified by Janik discloses the claimed invention substantially as explained above. Further, O'Dea teaches wherein a constraint vector of the linear program contains values respectively corresponding with the plurality of driveline requests (there may be limits on the amount of positive torque that can be applied to each wheel and/or each axle because of the physical constraints or capabilities of some of the components involved (e.g., each motor unit and/or axle may have a maximum torque limit); O'Dea at col 10, … lines 56-60).

Regarding claim 5, O'Dea, Sujan as modified by Janik discloses the claimed invention substantially as explained above. Further, O'Dea teaches wherein the one or more driveline controls includes at least one wheel torque allocation (limitations and constraints may also affect the apportionment or allocation of torque in steps 130 and/or 140; O'Dea at col 10, lines 54-56).

Regarding claim 12, O'Dea, Sujan as modified by Janik discloses the claimed invention substantially as explained above. Further, O'Dea teaches wherein at least one of the four actuators is a torque actuator (… which may be expressed in units of torque, as unitless values, etc.) into individual torque commands that can actually be sent to actuators like brake units 40-46 or motor units 50-56 and can cause them to operate accordingly; O'Dea at col 12, lines 1-4).

Regarding claim 13, O'Dea, Sujan as modified by Janik discloses the claimed invention substantially as explained above. Further, O'Dea teaches wherein the distribution of the four torque values is established by a single driveline control allocation circuitry (the various processes, calculations, evaluations, determinations, etc. used in these steps may be performed within a single torque control unit 34; O'Dea at col 12, lines 1-4).

Regarding claim 14, O'Dea, Sujan as modified by Janik discloses the claimed invention substantially as explained above. Further, O'Dea teaches wherein the values of the plurality of the plurality of driveline requests are established by one or more dynamics subsystems (the hardware for executing such electronic instructions may be electronic processing device 72 or some other component within the torque control unit. This type of integrated or simplified architecture is somewhat different from traditionally designed vehicles where the various vehicle dynamics sensor units and systems are separate and independent of a central processing unit or module; O'Dea at col 12, lines 55-61).

Regarding claim 15, O'Dea, Sujan as modified by Janik discloses the claimed invention substantially as explained above. Further, O'Dea teaches wherein the one or more dynamics subsystems comprise at least one of. a subsystem for yaw control, a subsystem for side-slip angle control, and a subsystem for traction control (the hardware for executing such electronic instructions may be electronic processing device 72 or some other component within the torque control unit. This type of integrated or simplified architecture is somewhat different from traditionally designed vehicles where the various vehicle dynamics sensor units and systems are separate and independent of a central processing unit or module; O'Dea at col 12, lines 55-61 and lines 65-67).

Regarding claim 17, O'Dea, Sujan as modified by Janik discloses the claimed invention substantially as explained above. Further, O'Dea teaches wherein the linear program includes a matrix of coefficients A, having a number of rows equal to the number of driveline requests (the hardware for executing such electronic instructions may be electronic processing device 72 or some other component within the torque control unit. This type of integrated or simplified architecture is somewhat different from traditionally designed vehicles where the various vehicle dynamics sensor units and systems are separate and independent of a central processing unit or module; O'Dea at col 12, lines 55-61 and lines 65-67).

Regarding claim 18, O'Dea, Sujan as modified by Janik discloses the claimed invention substantially as explained above. Further, O'Dea teaches wherein the set of driveline requests includes one or more of a total torque request; a total yaw moment request; a traction control target for a wheel; and a torque limit for a wheel (It is also possible for step 140 to perform some sort of torque vectoring where signals are received from yaw rate sensor 60, lateral acceleration sensor 62, longitudinal sensor 64 and/or the various vehicle speed sensors 26-32. Skilled artisans will appreciate different torque vectoring techniques; O'Dea at col 11, lines 1-5).

Regarding claim 19, O'Dea, Sujan as modified by Janik discloses the claimed invention substantially as explained above. Further, Sujan teaches or at least suggests wherein values of the set of weights of the cost function establish a prioritization among the set of driveline requests (The weight sum score (e.g., Parameter 1 (weight percentage)+Parameter 2 (weight percentage) . . . +Parameter N (weight percentage)=100) may be based on user defined weight percentages or weighting aspects that may favor one parameter over another (e.g., reducing the number of gear shifts may be more important than available power, etc.). Further, by defining the appropriate cost function, the function may be optimized to, e.g., a minimum value or maximum value. In this regard, the cost function is optimized based on the determined powers (i.e., the operating parameter may only be optimized to a certain extent in order to overcome the vehicle losses and provide power to support vehicle acceleration—the determined engine output power; Sujan at [0073] and at least ¶ [0080]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified O'Dea and Janik to include the values for the plurality of driveline controls are established based on values of a plurality of weights of a cost function of the linear program, as taught by Sujan in order to optimize cost function based on the determined power.

Regarding claim 20, O'Dea, Sujan as modified by Janik discloses the claimed invention substantially as explained above. Further, Sujan teaches or at least suggests wherein values for one or more of the weights of the cost function are based on performance degradation of one or more of the driveline actuators (The weight sum score (e.g., Parameter 1 (weight percentage)+Parameter 2 (weight percentage) . . . +Parameter N (weight percentage)=100) may be based on user defined weight percentages or weighting aspects that may favor one parameter over another (e.g., reducing the number of gear shifts may be more important than available power, etc.). Further, by defining the appropriate cost function, the function may be optimized to, e.g., a minimum value or maximum value. In this regard, the cost function is optimized based on the determined powers (i.e., the operating parameter may only be optimized to a certain extent in order to overcome the vehicle losses and provide power to support vehicle acceleration—the determined engine output power; Sujan at [0073] and at least ¶ [0080]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified O'Dea and Janik to include the values for the plurality of driveline controls are established based on values of a plurality of weights of a cost function of the linear program, as taught by Sujan in order to optimize cost function based on the determined power.

Allowable Subject Matter
After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
The closest prior art of record is O'Dea et al. (US 8428840 B2), Janik (US 20150345622 A1), TAKADA et al. US 20180178795 A1. O'Dea discloses Method for Controlling Torque at One Or More Wheels of a Vehicle. Janik discloses Method for Dynamically Controlling Transmission in E.g. Airplanes, Involves Determining Adjustment to Shift Schedule Responsive to E.g. Power Determined to Overcome Losses, And Implementing Adjustment with Shift Schedule of Transmission. TAKADA discloses Control Apparatus for Vehicle.
Regarding claim 6, the combination of O'Dea et al., Janik, TAKADA et al., taken alone or in combination fails to teach or suggests wherein the linear program includes constraint vector b, a variable vector x, a matrix of coefficients A, and a cost vector cT; and wherein the cost function is the product of the cost vector cT and the variable vector x.  

Conclusion
The prior art made of record and cited in the attached PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757.  The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663                                                                                                                                                                                            
/JONATHAN M DAGER/             Primary Examiner, Art Unit 3663